Citation Nr: 0420266	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the reduction in rating for service-connected non-
Hodgkin's lymphoma from 60 percent to 10 percent was proper.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968 which included a tour of duty in the Republic of 
Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which reduced the disability rating assigned for 
the veteran's service-connected non-Hodgkin's lymphoma from 
60 percent to 10 percent.  In a December 2000 decision, the 
Board remanded this matter to the RO for further development 
of the record.  The requested development has been completed 
to the extent possible and the veteran's claim has been 
returned to the Board for further appellate consideration.

The Board notes that in various supplemental statements of 
the case and in the December 2000 Board decision, the issue 
was routinely described in terms of entitlement to an 
increased rating.  However, the Unites States Court of 
Appeals for Veterans Claims (Court) has held that a claim 
stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Doffleymer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Thus, 
although styled differently by the RO, the propriety of the 
rating reduction is the actual issue on appeal.  

Finally, the Board notes in his November 1998 substantive 
appeal, the veteran appears to raise the issue entitlement to 
a total disability rating for compensation purposes based 
upon individual unemployability due to service-connected 
disabilities.  This matter has not been addressed by the RO 
and is hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  In an August 1994 rating decision, the RO granted 
entitlement to service connection for non-Hodgkin's lymphoma, 
evaluated as 100 percent disabling, effective from October 
29, 1993.  

3.  In an October 1995 rating decision, the RO assigned a 60 
percent rating for the veteran's service-connected non-
Hodgkin's lymphoma, effective from May 1, 1995.  

4.  In April 1998, the RO proposed to reduce the assigned 
rating for the veteran's service-connected non-Hodgkin's 
lymphoma from 60 percent to 10 percent.  

5.  In a July 1998 rating decision, the RO reduced the 
assigned rating for the veteran's service-connected non-
Hodgkin's lymphoma from 60 percent to 10 percent, effective 
from October 1, 1998.  

6.  The preponderance of the evidence does not demonstrate 
that there was actual improvement in the veteran's service-
connected non-Hodgkin's lymphoma at the time of rating 
reduction in July 1998.  



CONCLUSION OF LAW

The veteran's service-connected non-Hodgkin's lymphoma was 
improperly reduced from 60 percent to 10 percent effective 
October 1, 1998; the criteria for restoration of the 60 
percent evaluation from that date have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.7, 4.119, 
Diagnostic Code 7903 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, all available VA treatment records, private 
treatment records, and VA examination reports.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
restoration of a rating evaluation.  The discussions in the 
rating decision and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in June 2003 explained to the veteran what information 
and/or evidence was necessary to support his claim, what 
information and/or evidence was needed from him, what 
information VA would obtain for him, and where to send the 
information or evidence.  The Board therefore finds that the 
notice requirements of the VCAA have been met.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of a VCAA notice have been substantially 
satisfied and in light of the favorable decision herein, any 
failure to comply with all of the notice and duty to assist 
requirements of the VCAA is harmless error.  

Factual Background

In an August 1994 rating decision, the RO granted entitlement 
to service connection for non-Hodgkin's lymphoma, evaluated 
as 100 percent disabling, effective from October 29, 1993.  

The veteran underwent a VA examination in August 1995.  It 
was noted that an endoscopy performed in January 1995 showed 
complete clearing of the lymphoma.  It was also noted that 
the veteran was working part-time.  He reported experiencing 
a poor appetite, cramps, weight loss, and difficulty 
swallowing.  The examiner stated that the veteran was 
clinically in remission.  

In an October 1995 rating action, the RO determined that a 60 
percent rating was warranted for the veteran's service-
connected non-Hodgkin's lymphoma, effective from May 1, 1995.  

Private treatment records dated from 1996 to 1997 demonstrate 
that the veteran was cured of his malignant lymphoma, but was 
profoundly hypothyroid.  A computed tomography (CT) scan of 
the chest with contrast dated in May 1997 reflects findings 
within normal limits and no evidence of lymphoma.

Upon VA examination conducted in January 1998, it was noted 
that the veteran had not received any further treatment for 
his non-Hodgkin's lymphoma since completion of the initial 
chemotherapy and radiation treatments.  The veteran reported 
that the disease activity was in remission and that he had 
improved since his last VA examination.  It was noted that 
thyroid tissue was rendered inactive as a result of the 
radiation treatment and the veteran was on thyroid 
supplements.  It was also noted that the veteran had no 
symptoms of hypothyroidism.  The veteran reported feeling 
moderately weaker than before his illness, occasional 
fatigue, and occasional slowed swallowing of liquids.  The 
veteran also reported experiencing abdominal cramps during 
the summer.  Diagnoses of non-Hodgkin's lymphoma in remission 
with residuals of generalized mild weakness and 
hypothyroidism controlled by medication and with high 
probability of relationship to radiation treatment for 
lymphoma were noted.  

A May 1998 CT scan of the chest with contrast showed a few 
new lymph nodes within both axillas, one partially fatty 
replaced in the right axilla.  This was noted as a non-
specific finding that could be seen in reactive inflammatory 
changes versus neoplastic changes such as lymphoma.  Some 
mild air space disease was also noted in the left lower lobe 
and right lower lobe.  A May 1998 CT scan of the abdomen and 
pelvis with contrast showed stable scattered mesenteric lymph 
nodes up to one centimeter in size and a left renal cyst.  

In a July 1998 statement, the veteran reported that he was 
currently experiencing increasing weakness, fatigue, muscle 
cramping, forgetfulness, confusion, and weight loss.  

In a July 1998 rating action, the RO reduced the veteran's 
rating for non-Hodgkin's lymphoma from 60 percent to 10 
percent, effective from October 1, 1998.

A November 1998 statement from a private physician states 
that the veteran was receiving treatment for poor control of 
new onset diabetes mellitus and hypothyroidism requiring 
biweekly office visits.  The physician noted that the veteran 
had been unable to work since October 1998 due to muscle 
wasting and weakness.  An October 1998 private clinical 
record reflects complaints of weight loss, decreased vision, 
marked weakness in his limbs, and back pain.  An impression 
of diabetes mellitus, elevated thyroid, and mildly elevated 
blood pressure plus previous chronic conditions was noted.  A 
February 1999 statement from the same private physician 
states that the veteran had a continued need for medication 
and monitoring of diabetes mellitus and hypothyroidism.  It 
was noted that the veteran suffered from weight loss, 
weakness, muscle wasting, confusion, forgetfulness, and low 
energy.  



Analysis

Initially, the Board notes that the record does not indicate, 
and the veteran has not argued, that the notice provisions of 
38 C.F.R. § 3.105(e) have not been complied with by the RO.  
Thus, the Board will focus on the propriety of the reduction.  

Reductions in rating of a service-connected disability are 
generally governed by 38 C.F.R. § 3.344.  Paragraph (c) of 
that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods of time at the same level (5 years or more)."  
In all other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  In 
the present case, the veteran's 60 percent disability 
evaluation was in effect from May 1, 1995 to October 1, 1998, 
a period of less than five years.  Thus, the provisions of 38 
C.F.R. § 3.344(a) and (b) are not for application in this 
case.

In cases such as this, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
has demonstrated actual improvement.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be 
taken to ensure that a change in an examiner's evaluation 
reflects an actual change of the veteran's condition and not 
merely a difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-422 (1993).

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates to the criteria for the higher rating.  See 38 
C.F.R. § 4.7.

The veteran's service-connected non-Hodgkin's lymphoma is 
rated pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, 
which contemplates non-Hodgkin's lymphoma, and 38 C.F.R. 
§ 4.119, Diagnostic Code 7903, which contemplates 
hypothyroidism.  38 C.F.R. § 4.117, Diagnostic Code 7715, 
provides for a 100 percent rating for non-Hodgkin's lymphoma 
with active disease or during a treatment phase.  A note to 
the Diagnostic Code provides that the 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy, or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disease is to be rated on residuals.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7715.

As noted above, 38 C.F.R. § 4.119, Diagnostic Code 7903 
contemplates hypothyroidism.  A 10 percent rating is 
warranted for fatigability, or; continuous medication 
required for control.  Fatigability, constipation, and mental 
sluggishness warrant a 30 percent rating.  A 60 percent 
rating is warranted for muscular weakness, mental 
disturbance, and weight gain.  Cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness warrant a 100 
percent rating.  

The medical evidence demonstrates that in July 1998, October 
1998, and February 1999, the veteran was suffering from 
weight loss, weakness in his limbs, muscle wasting, 
confusion, forgetfulness, and low energy.  These symptoms are 
indicative of a 60 percent rating under Diagnostic Code 7903 
in that they demonstrate muscular weakness and mental 
disturbance.  The Board notes that in Brown v. Brown, 5 Vet. 
App. at 421, the Court held that when the issue is whether 
the RO was justified in reducing a rating for a service-
connected disability, VA is required to establish by a 
preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344, that the reduction was warranted.  

After carefully reviewing the medical evidence of record, the 
Board concludes that preponderance of the evidence does not 
demonstrate actual improvement in the veteran's service-
connected disability at the time of the rating reduction.  
Therefore, it cannot be said that the preponderance of the 
evidence supported the reduction in July 1998.  See 
38 U.S.C.A. § 5107(b).  The Board recognizes that medical 
examinations dated in 2003 demonstrate that the veteran 
currently exhibits no symptoms or residuals of non-Hodgkin's 
lymphoma or hypothyroidism.  However, the issue before the 
Board is whether the reduction in rating effectuated in July 
1998 was proper.  Based upon the medical evidence of record 
dated in 1998 and early 1999, the Board is unable to conclude 
by a preponderance of the evidence that a reduction in rating 
from 60 percent to 10 percent was proper at that time.  
Accordingly, restoration of the 60 percent rating effective 
October 1, 1998, is warranted.  See Brown v. Brown, 5 Vet. 
App. at 421.



ORDER

Restoration of the 60 percent rating for service-connected 
non-Hodgkin's lymphoma effective October 1, 1998, is 
warranted.  The appeal is granted to that extent.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



